                        Case 4:20-cv-00179-WTM-CLR Document 82 Filed 09/13/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  LIBERTY CORPORATE CAPITAL, LTD,

                                            Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE

                                                                                                     CV420-179
                                           V.                                    CASE NUMBER:
                  FIRST METROPOLITAN BAPTIST CHURCH,
                  ALFONZA MCCLENDON, SR., and JANE DOE,

                                            Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that pursuant to the Order of the Court dated September 13, 2021, Liberty's motion for summary

                    judgment is granted. Judgment is entered in favor of Liberty Corporate Capital, LTD, and

                    against First Metropolitan and Jane Doe, except for an award of costs.




           September 13, 2021                                                  John E. Triplett, Clerk of Court
           Date                                                                Clerk



                                                                               (By)
                                                                               (Byy)) Deputy Clerk
                                                                               (B            Cller
                                                                                             C  ek
GAS Rev 10/2020
